      Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

In re DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION
                                                       MDL No. 2656
                                                 Case No. 1:15-mc-01404-CKK

                                             [ORAL ARGUMENT REQUESTED]




This document relates to:

ALL CASES




       OBJECTION OF THEODORE H. FRANK AND M. FRANK BEDNARZ
            TO SETTLEMENTS AND ATTORNEY FEE REQUEST


                                    Theodore H. Frank (DC Bar No. 450318)
                                    CENTER FOR CLASS ACTION FAIRNESS
                                    1629 K Street, NW, Suite 300
                                    Washington, DC 20006
                                    Telephone: (703) 203-3848
                                    Email: tedfrank@gmail.com

                                    Attorneys for Objectors
                                            Theodore H. Frank and M. Frank Bednarz
        Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 2 of 10




                                              Introduction

        Class members Theodore H. Frank and M. Frank Bednarz object to the approval of the

settlement and the attorney-fee request and reserve the right to object to the settlement class

certification. The notice to the class fails to disclose critical details about the process that will be used

to decide how to distribute settlement funds, and leaves open the possibility that funds will be entirely

distributed to as-yet-undisclosed cy pres recipients without any further notice to the class or opportunity

to object. (Indeed, neither the motion for settlement approval nor approval of Rule 23(h) fees

mentions the words “cy pres” nor makes any attempt to justify this clause of the settlement agreement.

Dkt. 299, 300. Neither does the Motion to Hold in Abeyance (Dkt. 305).) Frank and Bednarz are

forced to object now, lest, as plaintiffs’ Motion to Hold in Abeyance suggests, class counsel will argue

that class members missed the objection deadline if class counsel attempts such a bait-and-switch in

the absence of objections. A settlement that leaves open the possibility of the attorneys receiving tens

of millions while the class receives no direct benefit is unfair; so is the potential for abusive cy pres

distributions where class counsel is incentivized to use the settlement fund as a slush fund.

        The problem is more than hypothetical here. Lead class counsel, in a previous antitrust class

action, diverted $5.1 million of settlement money away from the class, to fund the development of

future litigation, while accomplishing a sizable donations to his alma mater—an abuse so egregious it

was cited in the merits brief in the pending Supreme Court case Frank v. Gaos as an example of why

Rule 23 should not permit all-cy pres settlements. Frank v. Gaos Brief for Petitioners 29, No. 17-961

(filed July 9, 2018) (citing Ashley Roberts, Law School Gets $5.1 Million to Fund New Center, GW Hatchet

(Dec. 3, 2007)).

I.      Frank and Bednarz are class members.
        As documented by their attached declarations, Theodore H. Frank and M. Frank Bednarz are

class members in both the Southwest and American Airlines settlements and have registered with the

settlement administrator. They object on behalf of the entire settlement class in both settlements, and


Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                  1
         Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 3 of 10




can be reached through their counsel Frank at his business address and phone number. They intend

to appear at the fairness hearing through counsel.

        Frank founded the Center for Class Action Fairness in 2009, which has won over $200 million

for class members through dozens of successful objections in the last decade; Frank is an experienced

appellate attorney who argued Frank v. Gaos in the Supreme Court this October. Bednarz is also an

attorney with the Center for Class Action Fairness. (The Center became part of the Competitive

Enterprise Institute in 2015, and will move to the new non-profit public interest law firm Hamilton

Lincoln Law Institute later this month.) While the Center is using its own attorneys as objectors here

for convenience, many class members and a number of government officials reached out to the Center

when they received notice of this settlement. Many more class members would likely have done so

but never learned of the settlement, because the settlement administrator used methods of e-mail

distribution that resulted in countless class members’ email systems filtering the notice as spam. The

percentage and number of class members who object will be very low, but the Court should not use

that as a reason to disregard objections; there is even less incentive to object to a class action settlement

of pennies per class member than there is to participate in an individual antitrust suit, which is why

this case is proceeding as a class action to begin with. It is “naïve” to view the lack of objections as

acquiescence, much less support for a settlement. Redman v. RadioShack Corp., 768 F.3d 622, 628 (7th

Cir. 2014); accord Richardson v. L’Oreal USA, Inc., 991 F. Supp. 2d 181, 205 (D.D.C. 2013) (low objection

rate “proves little”).

        Frank and Bednarz join in full the objections of any state attorney general or the Department

of Justice, and join the meritorious objections of any class members that are not inconsistent with this

one. On information and belief, a group of state attorneys general agreed at the last minute not to file

objections or a statement of interest with the court in exchange for plaintiffs filing the Motion to Hold

in Abeyance; Frank and Bednarz intended to rely upon those filings. Unfortunately, class counsel’s

motion does not resolve the problems with the settlements and notice.



Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                  2
        Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 4 of 10




II.     The Settlements contains loopholes that violate Rule 23, and notice is deficient.
        The settlement and settlement notice leave open the possibility that the entire net settlement

fund after a Rule 23(h) award (which if granted, would be over 40% of the fund) will go to cy pres

recipients; they provide no procedures for additional notice to the class or additional opportunities to

object; they provide no notice of how the decision to distribute the fund will be made; they provide

no information about the identity of cy pres recipients. All of this is a violation of Rule 23(e) and of
Rule 23(h)’s notice procedure. See generally Ross v. Lockheed Martin Corp., 267 F. Supp. 3d 174, 203

(D.D.C. 2017). If the intent of the settlement is to divert the entire fund to cy pres, as seems likely if

the case is so meritless that defendants will repeatedly engage in only nuisance settlements for less

than $1/class member or avoid liability altogether, then there are class certification problems under

Rule 23(a)(4) and Rule 23(g).

        First, the settlement and notice explicitly leave open the possibility that the entire fund will go

to cy pres. Southwest Settlement ¶ 40 (leaving plan of allocation undisclosed); American Settlement ¶ 40

(same); Class Notice 4-5. Meanwhile class counsel’s Rule 23(h) request seeks tens of millions of dollars,

while class members may receive no direct benefit, nor have any opportunity to object to a

misallocation. Cy pres should not be counted as a benefit to the class. Pearson v. NBTY, Inc., 772 F.3d

778, 784 (7th Cir. 2014). And a settlement that proposes to pay class counsel so disproportionately to

the class is fundamentally unfair under Rule 23(e). Id. at 781 (rejecting settlement with much better

ratio of known class payment to attorney payment) (quoting Redman, 768 F.3d at 630).

        Second, Frank and Bednarz object to the settlement to the extent it leaves open any possibility

that material amounts of money will go to charity instead of class members. “There is no indirect

benefit to the class from the defendant’s giving the money to someone else.” Mirfasihi v. Fleet Mortg.

Corp., 356 F.3d 781, 784 (7th Cir. 2004). “[S]ettlement-fund proceeds, having been generated by the

value of the class members’ claims, belong solely to the class members.” Klier v. Elf Atochem N. Am.,

Inc., 658 F.3d 468, 474 (5th Cir. 2011). “Class members are not indifferent to whether funds are




Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                 3
         Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 5 of 10




distributed to them or cy pres recipients, and class counsel should not be either.” In re Baby Prods.

Antitrust Litig., 708 F.3d 163, 178 (3d Cir. 2013).

        Even if claims rates were so high such that it would be prohibitively expensive to distribute

money to every claimant (much less every class member), random lottery distribution to a percentage

of claiming class members would successfully distribute the fund. Shay Lavie, Reverse Sampling: Holding

Lotteries to Allocate the Proceeds of Small-Claims Class Actions, 79 Geo. Wash. L. Rev. 1065 (2011). As

arbitrary as that sounds, it is less arbitrary to distribute $40 million of settlement money to 400,000 or

4,000,000 class members than nothing to class members and $40 million to third-party charities

affiliated with class counsel, and no more arbitrary than the typical claims-made settlement that leaves

over 99% of the class uncompensated.

        Third, Frank and Bednarz object to the Rule 23(h) request because it proposes to pay attorneys

regardless of whether the settlement fund goes to class members or to the attorneys’ favorite charities.

“Cy pres distributions also present a potential conflict of interest between class counsel and their clients

because the inclusion of a cy pres distribution may increase a settlement fund, and with it attorneys’

fees, without increasing the direct benefit to the class.” In re Baby Prods. Antitrust Litig., 708 F.3d 163,

173 (3d Cir. 2013). And if class counsel gets paid the same either way, they have no incentive to do

the extra work to move money to their anonymous clients, rather than to their favorite charities. But

class attorneys have no more authority to divert their clients’ moneys to preferred charities than

attorneys for individual clients do. For this reason, Frank and Bednarz object to any payment going

to class counsel before class members are paid. This controversy is live because class counsel’s motion

to hold in abeyance may not be granted, and there are no guarantees that any money will ever go to

the class.

        Fourth, the notice to the class is deficient in multiple ways.

        •    The Allocation Plan is “an integral part of effectuating the proposed settlement[s],” and

             the failure to include it in either the settlement or the notice means the parties have not

             “met their Rule 23(e)(3) burden to identify the terms of the settlement.” In re Toyota Motor

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                   4
      Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 6 of 10




          Corp. Unintended Acceleration Mktg., 2013 WL 3224585, at *5 (C.D. Cal. June 17, 2013). A

          notice should include, inter alia, “the essential terms of the proposed settlement,” “any

          special benefits provided to the class representatives,” “the procedures for allocating and

          distributing settlement funds, and, if the settlement provides different kinds of relief for

          different categories of class members, clearly set forth those variations,” “the basis for

          valuation of nonmonetary benefits”; and should “provide information that will enable

          class members to calculate or at least estimate their individual recoveries, including

          estimates of the size of the class and any subclasses.” Manual for Complex Litigation § 21.312

          (4th ed.). “To constitute adequate notice, the postcard and e-mail to be distributed to class

          members must provide them with a way of comparing their anticipated recoveries with

          those of other class members and of forming opinions about whether the proposed

          settlement is fair, reasonable, and adequate.” O&R Constr. v. Dun & Bradstreet Credibility

          Corp., 2017 WL 1788410, at *2 (W.D. Wash. May 5, 2017). In a sentence, the plan of

          allocation is a material detail of the settlement (see, e.g. In re Fed. Nat'l Mortg. Ass'n Secs.,

          Derivative and ERISA Litig., 4 F. Supp. 3d 94, 108-09 (D.D.C. 2013)) and class members

          are entitled to make their decision whether to object, opt out, or participate willingly with

          that information at hand. At a minimum, there needs to be notice of what standard the

          parties propose to use to determine whether class distributions will be feasible. See Haggart

          v. Woodley, 809 F.3d 1336, 1348-49 (Fed. Cir. 2016).

      •   While the Notice suggests money may go to charity instead of the class, there is no

          disclosure what charities are being considered, much less what conflicts exist between the

          class representatives, class counsel, and the possible recipients. This is deficient when there

          is no established procedure for notice to the class or opportunity to object to the

          recipients. Dennis v. Kellogg Co., 697 F.3d 858 (9th Cir. 2012). Moreover, when charitable

          recipients are not designated until the opt-out deadline has passed, class members have no

          way to distance themselves from the subsidy, and thus it constitutes compelled speech in

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                5
        Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 7 of 10




            violation of the First Amendment. “[E]xcept perhaps in the rarest of circumstances, no

            person in this country may be compelled to subsidize speech by a third party that he or

            she does not wish to support.” Harris v. Quinn, 134 S. Ct. 2618, 2644 (2014).

        •   Rule 23(h) requires notice to the class of the basis for attorneys’ fees, but, because of the

            lack of a plan of allocation, the class does not know whether any money is going to the

            class, the most important basis for fees, yet is expected to object by a deadline well before

            they get that knowledge. This violates the rule. Redman, 768 F.3d at 637-38; In re Mercury

            Interactive Corp. Securities Litigation, 618 F.3d 988, 993-95 (9th Cir. 2010). The request for

            $3 million in “future” expenses that cannot be vetted similarly violates Rule 23(h).

        Fifth, Frank and Bednarz object to the proposal to pay class counsel for unsupervised future

expenses. Courts routinely reject such unsupported fund requests for “future” use. See Ferrick v. Spotify

USA, Inc., 2018 WL 2324076, at *11 (S.D.N.Y. May 22, 2018) (denying fund for future expert

expenses); In re Domestic Drywall Antitrust Litig., 2016 WL 1457917, at *2 (E.D. Pa. Apr. 16, 2016)

(denying future expenses without prejudice until plaintiffs could “account[] for the money they have

expended and and/or expenses incurred”); 7-Eleven, Inc. v. Etwa Enter., 2013 WL 2947112, at *5 (D.

Md. Jun. 12, 2013); St. Hilaire v. Indus. Roofing Co., 346 F. Supp. 2d 212, 215 (D. Me. 2004) (“[T]he

Court is not prepared to accept Plaintiff’s bald projection of reasonable future fees without

corroborating support in the record.”). Expenses can only be granted upon a showing of clear and

demonstrable benefit, accompanied by proper documentation. Dyer v. Wells Fargo Bank, N.A., 303

F.R.D. 326, 334 (N.D. Cal. 2014) (expenses require documentation); Wolph v. Acer Am. Corp., 2013

U.S. Dist. LEXIS 151180, at *18 (N.D. Cal. Oct. 21, 2013) (expenses must be “clear”); Davis v. Cole

Haan, Inc., 2013 U.S. Dist. LEXIS 151813, at *10 (N.D. Cal. Oct. 21, 2013) (expenses must be

sufficiently described). “[W]ithout knowing the ultimate attorneys’ fees, other expenses of claims

administration, or total value of recovery to the class” it is not possible to “carry out the required

‘thorough judicial review’ of these costs.” In re Mushroom Direct Purchaser Antitrust Litig., 2018 WL



Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                 6
        Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 8 of 10




6603868, at *9 (E.D. Pa. Dec. 17, 2018) (quoting Halley v. Honeywell Int’l Inc., 861 F.3d 481, 497 (3d

Cir. 2017)).

        While some courts permit a fund for future expenses, a number did so in situations with

protections for the class such as the fact that they (1) were suggested by a court-appointed mediator

and required court approval for any expenditure, Newby v. Enron Corp., 394 F.3d 296, 302 (5th Cir.

2004), or (2) required court approval for payments and were overseen by sophisticated, “institutional

investor[]” plaintiffs and counsel who, “in striking contrast to the common circumstance of attorneys

choosing their clients in class actions,” had been actively selected by the plaintiffs and requested fees

amounting to only 10 percent of the recovery, In re Cal. Micro Devices Secs. Litig., 965 F. Supp. 1327,

1330, 1332, 1337 (N.D. Cal. 1997). No such safeguards exist here, and orders rubber-stamping

unopposed requests for future expenses should not be viewed as dispositive here—especially where

the settlement and class certification may have fatal problems.

        Sixth, Frank and Bednarz note that these are nuisance settlements for less than 1% of alleged

damages, and perhaps even less than the cost of the defendants fully litigating the case. While there is

nothing inherently wrong with a class settlement for a nuisance amount (but see Murray v. GMAC Mortg.

Corp., 434 F.3d 948, 954 (7th Cir. 2006)), here there is a substantial chance that class counsel has

harbored the intent all along to create a cy pres slush fund and fees for counsel’s use with nothing for

the class. If so, this is an abuse of the class action system that should preclude class certification and

settlement approval. E.g., In re Subway Footlong Sandwich Mktg. Litig., 869 F.3d 551, 557 (7th Cir. 2017).

The opacity of the allocation and cy pres process unfortunately creates problems here. Because this

objection reveals to class counsel that class members are paying attention, class counsel can safely

disclaim any bad-faith intent, as we will never know what they would have attempted had there been

no detailed objections filed. While the objectors have no direct evidence of bad faith here, and are

unlikely to obtain any in the absence of a whistleblower or discovery, class counsel’s track record in a

previous D.D.C. antitrust settlement discussed above permits an adverse inference.



Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                 7
        Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 9 of 10




                                              Conclusion

        For the above reasons, the settlement and Rule 23(h) request should not be approved, and the

court should consider whether class certification is appropriate at all.


Dated: January 4, 2019                          Respectfully submitted,

                                                /s/ Theodore H. Frank
                                                Theodore H. Frank (DC Bar No. 450318)
                                                CENTER FOR CLASS ACTION FAIRNESS
                                                1629 K Street, NW, Suite 300
                                                Washington, DC 20006
                                                Telephone: (703) 203-3848
                                                Email: tedfrank@gmail.com

                                                Attorneys for Objectors
                                                        Theodore H. Frank and M. Frank Bednarz




Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                 8
       Case 1:15-mc-01404-CKK Document 329 Filed 01/31/19 Page 10 of 10




                                         Certificate of Service

        I certify that on January 4, 2019, I served a copy of the above on all counsel of record registered
for electronic filing by filing a copy via the CM/ECF system.

         In addition, in accordance with the Class Notice, I caused a copy of the foregoing to be sent
by first-class mail to the following persons at the following addresses:

 Clerk of the Court                               Michael D. Hausfeld
 United States District Court for the District of Hausfeld, LLP
 Columbia                                         1700 K Street NW, Suite 650
 333 Constitution Avenue                          Washington, DC 20006
 Washington, DC 20001
 Roberta Liebenberg                               Benjamin G. Bradshaw
 Fine Kaplan and Black                            O’Melveny & Myers LLP
 One South Broad Street, Suite 2300               1625 Eye Street, NW
 Philadelphia, PA 19107                           Washington, DC 20006




 Dated: January 4, 2019

                                                 /s/ Theodore H. Frank
                                                 Theodore H. Frank




Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656                 9
